Rao, Judge:
The appeal for reappraisement listed above has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as follows:
That the merchandise covered by the above named appeal for reappraisement consists of 5 Goggomobile sedans, 6 Goggomobile coupes and 4 Goggomobile sunroofs;
That the involved merchandise was entered or withdrawn from warehouse for consumption on or after February 27, 1958 and is identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956 (T.D. 54521) as automobiles and tires and tubes;
That at the time of exportation of the merchandise involved herein there was no foreign, export or United States value as defined in Sections 402a (c), 402a(d) or 402a (e), Tariff Act of 1930, as amended;
That at the time of exportation of the merchandise herein, the cost of production as defined in Section 402a (f), Tariff Act of 1930, as amended, for the 5 Goggomobile sedans involved herein, is the unit invoice price of $525.00 each, plus .624%; the cost of production as defined by said Section 402a (f) for the 6 Goggomobile coupes involved herein is the unit price of $650.00 each, plus .624%, and the cost of production as defined by said Section 402a (f) fo rthe 4 Goggomo-bile sunroofs is the unit price of $535.00 each, plus .624%.
IT IS FURTHER STIPULATED AND AGREED that the Appeal to Reap-praisement enumerated above may be submitted on the foregoing stipulation.
Upon the agreed facts, I find cost of production, as that value is defined in section 402a (f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise covered by this appeal for reappraisement and that such values are as follows:
For the 5 Goggomobile sedans $525 each, plus .624%
For the 6 Goggomobile coupes $650 each, plus .624%
For the 4 Goggomobile sunroofs $535 each, plus .624%
Judgment will be entered accordingly.